Title: To Alexander Hamilton from Timothy Pickering, 5 April 1797
From: Pickering, Timothy
To: Hamilton, Alexander


Philadelphia April 5. 1797
Dear Sir,
I received your letter of the  and accord with your opinion that the proposed publication of the intelligence from Genl. Pinckney should be omitted. The “emigrant” we conclude to be Perigord, formerly bishop of Autun. Sometime since, I was informed that he left this country with signs of enmity towards it; and the Directory would naturally place great confidence in his opinion: and yet it is so extravagant we may wonder that it should gain any credit. But, as Barras said to Monroe, “They will not stoop to calculate the consequences of our condescension to our ancient tyrants;” nor, it would seem, of their own atrocities. They are giddy with their successes, and stick at no means which promise to promote their views of domination & plunder.
I have omitted to answer your letter of Feby. 10. To-day, I have examined Chancellor Livingston’s letter books. On the 25th of March 1783, he wrote to the American Commrs Adams, Franklin, Jay & Laurens, acknowledging the rect. of their letter with the “preliminary articles.” He tells them that “the steadiness manifested in not treating without an express acknowledgement of our independence, previous to a treaty, is approved, and it is not doubted but it accelerated that declaration.” Yet you will recollect (as I have stated in my printed letter to Genl. Pinckney) that Count de Vergennes urged Mr. Jay’s negociating with Mr. Oswald without insisting on that previous acknowledgement; and this concurring with other facts inspired Mr. Jay with the suspicions which the Chancellor censures. The grounds of those suspicions were detailed in Mr. Jay’s letter of Septr. 18. of Which the Chancellor acknowledged the receipt on the 30th of December 1782.
In the same letter of March 25th 1783, to the Comrs, after informing them that the preliminary articles had been laid before Congress—“that they had met with their warmest approbation, & been generally seen by the people in the most favourable point of view; and made some comments on the subject; and noticed the British debts which, says he, “no honest man could wish to withhold”—he adds—“But, gentlemen, tho’ the issue of your treaty has been successful, tho’ I am satisfied that we are much indebted to your firmness & perseverance, to your accurate knowledge of our situation & of our wants for this success, yet I feel no little pain at the distrust manifested in the management of it, particularly in signing the treaty without communicating it to the court of Versailles, till after the signature, and in concealing the separate article from it even when signed. I have examined with the most minute attention all the reasons assigned in your several letters to justify these suspicions. I confess they do not appear to strike me so forcibly as they have done you; and it gives me pain that the character for candor & fidelity to its engagements which should always characterize a great people should have been impeached thereby. The concealment was in my opinion absolutely unnecessary. For had the court of France disapproved the terms you had made after they had been agreed upon, they could not have acted so absurdly as to counteract you at that late day, & thereby put themselves in the power of an enemy who would certainly betray them, & perhaps justify you in making terms for yourselves. The secret article is no otherwise important than as it carries in it the seeds of enmity to the court of Spain, and shews a marked preference for an open enemy.” The Chancellor continues his remarks on the secret article, and expresses his opinion that the same boundary for West Florida should have been stipulated, into whose hands soever it might fall at the conclusion of the war. “I feel (says he) for the embarrassment explanations on this subject must subject you to, when this secret is known to your allies.” He incloses to them his report (or letter) to congress on the manner in which the negociation had been conducted, in regard to the concealment from the Court of Versailles, and the secret article, and the motions to which the communication gave rise in Congress. But while under consideration, letters arrived from Count D’Estaing & the Marquis de la Fayette, containing accounts that preliminaries (I suppose of a general peace) were signed; and the whole affair went over without any decision.
In his report to Congress, he reminds them of their reiterated expressions of Confidence in France, and quotes their public resolution of the 4th of Octr. 1782, “That Congress will not enter into the discussion of any overtures for pacification but in confidence and in concert with his most Christian Majesty.” “Yet (says he) it has unfortunately so happened that the ministers of these states have imagined they had sufficient grounds to suspect the sincerity & the court of France, & have not only thought it prudent to agree upon & sign preliminaries with Great Britain, without communicating them till after the signature to the ministers of his most Christian Majesty, but have permitted a separate article to be inserted in their treaty which they still conceal from the court of France.” This he considers as reducing Congress to a most embarrassing situation, either of contradicting all their former professions of confidence in their ally, or of exposing their ministers at the court of France, and too when those ministers have obtained such terms from the court of London as does great honor to them, & at least equals our highest expectations.” The preamble to the provisional articles he supposes to have been framed in England; and all his observations manifest this suspicions of insidious designs in that power. Finally he submits the following resolutions.
“That the secretary for foreign affairs be directed to communicate the separate article in the provisional preliminary treaty with Great Britain, to the minister of his most Christian Majesty, in such manner as will best tend to remove any unfavourable impression it may make on the court of France of the sincerity of those states or their ministers.”
“That the ministers for negociating peace be informed of this communication, and of the reasons which influenced Congress to make it. That they be instructed to agree that in whatsoever hands West Florida may remain at the conclusion of the war, the United States will be satisfied that the line of north boundary be as described in the said separate article.”
“That it is the sense of the U. States in Congress, that the articles agreed upon between the ministers of these states and those of his Britannic Majesty, are not to take place until a peace shall have been actually signed between their most Christian & Britannic Majesties.”
Actually signed—If you turn to the preamble of the provisional articles, you will see that it was declared that the treaty of peace, which the articles were to constitute, was not to be concluded “until terms of a peace shall be agreed upon between G.B. & France; and his B.M. shall be ready to conclude such treaty accordingly.” Now, says the Chancellor, “this preamble is so expressed as to render it very doubtful whether our treaty does not take place the moment France & England have agreed on the terms of their treaty, tho’ France should refuse to sign till her allies were satisfied.”
As you have not mentioned the object of your enquiry on this subject, this detail may perhaps be deficient or redundant. In either case you will advise me; and particularly I must request you to acknowledge the receipt of this letter, that I may be sure of its having reached your hands.
I am dear sir   very truly yours
T. Pickering
